338 S.W.3d 861 (2011)
Christopher Lee BOGG, Respondent,
v.
Jaime Lynn BOGG, Appellant.
No. WD 72694.
Missouri Court of Appeals, Western District.
April 12, 2011.
William P. Nacy, Jefferson City, MO, for appellant.
Gaylin R. Carver, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JAMES M. SMART, Judge, J. PATRICIA JOYCE, Special Judge.

ORDER
PER CURIAM.
This appeal arises from a judgment that annulled the marriage of Jaime and Christopher Bogg and awarded the parties joint legal and physical custody of their two minor children. Jaime Bogg appeals the custody award, which included a parenting plan that permitted the children to reside with Christopher Bogg during the school year. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the circuit court's judgment.
AFFIRMED. Rule 84.16(b).